IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,800


EX PARTE DYROL T. STUBBS, APPLICANT




HABEAS CORPUS APPLICATION
           FROM TARRANT COUNTY            


Per curiam.

O P I N I O N


	This is a post-conviction application for writ of habeas corpus filed pursuant to the provisions of
Article 11.07, V.A.C.C.P.  Applicant was convicted of the offense of theft and punishment was assessed
at twenty years.  No appeal was taken from the conviction.
	Applicant maintains his parole was improperly revoked without a hearing.  The trial court has
entered findings of fact, supported by the record, that applicant's parole was revoked without a hearing
on the basis of a rules infraction while he was being held in an Intermediate Sanctions Facility.  This Court
has held, in this situation, federal constitutional due process principles require that a parolee have an
opportunity to be heard before a final decision of revocation of parole by prison authorities.  Ex Parte
Catham, 59 S.W. 3d 677 (Tex. Crim. App. 2001).  Applicant is entitled to relief.
	Relief is granted.  The order revoking applicant's parole shall be set aside, and the cause is
remanded to the Board of Pardons and Paroles for proceedings consistent with this opinion.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice, Institutional and
Pardons and Paroles Divisions.

DELIVERED: October 15, 2003	
DO NOT PUBLISH